INTERCREDITOR AGREEMENT

 

This INTERCREDITOR AGREEMENT (this “Agreement”) is made and entered into as of
April 11, 2005, by and between Kevin T. Ryan (“Ryan”) and CMKXTREME, Inc., a
Nevada corporation (“CMKX”).

 

Preliminary Statements

A.        Ryan is a secured creditor of Crystalix Group International, Inc.., a
Nevada corporation (“Debtor”), and has extended loans and other financial
accommodations to Debtor which are secured by security interests in certain
personal property assets of Debtor (the “Collateral”) as provided in that
certain Security Agreement dated December 23, 2002 (the “Ryan Security
Agreement”).

B.         Debtor has issued in favor of CMKX a certain Convertible Promissory
Note, in the original principal amount of Two Million Dollars ($2,000,000),
dated September 23, 2004 as amended and restated as of April 11, 2005 (the “CMKX
Note”). In order to secure the obligations of Debtor owing to CMKX under the
CMKX Note, Debtor has executed that certain Security Agreement in favor of CMKX
dated April 11, 2005 (the “CMKX Security Agreement).

Agreement

NOW, THEREFORE, in consideration of CMKX agreeing to amend and restate the CMKX
Note, CMKX and Ryan agree as follows.

1.         Definition of Obligations. The term “Obligations” is used in this
Agreement in its broadest and most comprehensive sense and shall mean all
present and future indebtedness of Debtor which may be, from time to time,
directly or indirectly, incurred by Debtor, including interest (including any
interest which, but for the application of the provisions of the Federal
Bankruptcy Code, would have accrued on such amounts), principal, costs and other
charges, and all claims, rights, causes of action, judgments, decrees, remedies,
security interests or other obligations of any kind whatsoever and howsoever
arising, whether voluntary, involuntary, absolute, contingent or by operation of
law.

2.         Equal Priority of CMKX Liens and Security Interests. All liens and
security interests presently existing or hereafter obtained by CMKX in any of
the Collateral to secure any Obligations now or hereafter owed by Debtor to CMKX
(“CMKX Liens”) shall have equal priority with any and all liens and security
interests now or hereafter obtained by Ryan in the Collateral to secure any
Obligations now or hereafter owed by Debtor to Ryan (“Ryan Liens”). The equal
priority established by this Agreement shall be binding upon Ryan and CMKX
notwithstanding the time of attachment or perfection of or the avoidance of
either the Ryan Liens or the CMKX Liens.

3.             CMKX’s Waivers. CMKX agrees that Ryan shall have absolute power
and discretion, without notice to CMKX, to deal in any manner with the
Obligations of Debtor to Ryan, the Ryan Liens, and the Collateral, including,
but not limited to enforcement of the Ryan

 

1

45931.0004\YOKENS\LAS\82236.4

 



 

Liens as provided in the Ryan Security Agreement and applicable law, or the
release, surrender, extension, renewals, acceleration, compromise or
substitution of the Ryan Liens or the Obligations secured thereby. CMKX hereby
waives the right, if any, to require Ryan to marshal or otherwise require Ryan
to proceed to dispose of or foreclose upon the Collateral in any manner or
order.

4.             Ryan’s Waivers. Ryan agrees that CMKX shall have absolute power
and discretion, without notice to Ryan, to deal in any manner with the
Obligations of Debtor to CMKX, the CMKX Liens, and the Collateral, including,
but not limited to enforcement of the CMKX Liens as provided in the CMKX
Security Agreement and applicable law or the release, surrender, extension,
renewals, acceleration, compromise or substitution of the CMKX Liens or the
Obligations secured thereby. Ryan hereby waives the right, if any, to require
CMKX to marshal or otherwise require CMKX to proceed to dispose of or foreclose
upon the Collateral in any manner or order.

5.             Ryan’s Realization Upon Collateral. If Ryan at any time realizes
cash proceeds resulting from the enforcement of the Ryan Liens against the
Collateral, Ryan shall promptly deliver to CMKX a portion of such proceeds,
equal to the amount of such proceeds multiplied by a fraction as follows: (a)
the numerator of the fraction shall be the total amount of the Obligations owed
by Debtor to CMKX secured by the CMKX Liens immediately prior to such
enforcement action, and (b) the denominator of the fraction shall be the sum of
the amounts of all Obligations owed by Debtor to Ryan and CMKX, secured by
either the Ryan Liens or the CMKX Liens, immediately prior to such enforcement
action.

6.             CMKX Realization Upon Collateral. If CMKX at any time realizes
cash proceeds resulting from the enforcement of the CMKX Liens against the
Collateral, CMKX shall promptly deliver to Ryan a portion of such proceeds,
equal to the amount of such proceeds multiplied by a fraction as follows: (a)
the numerator of the fraction shall be the total amount of the Obligations owed
by Debtor to Ryan secured by the Ryan Liens immediately prior to such
enforcement action, and (b) the denominator of the fraction shall be the sum of
the amounts of all Obligations owed by Debtor to Ryan and CMKX, secured by
either the Ryan Liens or the CMKX Liens, immediately prior to such enforcement
action.

7.             Choice of Law. The validity of this Agreement, its construction,
interpretation and enforcement, and the rights of the parties hereunder, shall
be determined under, governed by and construed in accordance with the laws of
the State of Nevada.

8.             Collection Costs; Attorneys’ Fees. In the event it becomes
necessary for any party to commence any proceedings or actions to enforce the
provisions of this Agreement, the court or body before which the same shall be
tried shall award to the prevailing party all costs and expenses thereof
including, but not limited to, reasonable attorneys’ fees, the usual and
customary and lawfully recoverable court costs and all other expenses in
connection therewith.

9.             Assignees, etc. This Agreement shall be binding upon and shall
inure to the benefit of the successors and assigns of CMKX and Ryan.

 

2

45931.0004\YOKENS\LAS\82236.4

 



 

 

10.           Counterparts. This Agreement may be simultaneously executed in
several counterparts, each of which shall be the original and all of which shall
constitute one instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

 

 

 

___________________________________

Kevin T. Ryan

CMKXTREME, Inc.,

a Nevada corporation

 

By: _________________________________

Urban Casavant, President

 

 

 

 

3

45931.0004\YOKENS\LAS\82236.4

 

 

 